Case 2:20-cv-00070-JRG Document 44-1 Filed 06/01/20 Page 1 of 7 PageID #: 2152




         EXHIBIT A
Case 2:20-cv-00070-JRG Document 44-1 Filed 06/01/20 Page 2 of 7 PageID #: 2153



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

THE HILLMAN GROUP, INC.                           §
                                                  §
         v.                                       §
                                                  §           Case No. 2:20-CV-0070-JRG
KEYME, LLC                                        §

                                 DOCKET CONTROL ORDER

         In accordance with the scheduling conference held in this case, it is hereby ORDERED

that the following schedule of deadlines is in effect until further order of this Court:

       May 18, 2020        Parties’ Proposed
       Sample Order              Dates

    June 7, 2021                                  *Jury Selection – 9:00 a.m. in Marshall, Texas

    May 10, 2021                                  * If a juror questionnaire is to be used, an
                                                  editable (in Microsoft Word format)
                                                  questionnaire shall be jointly submitted to the
                                                  Deputy Clerk in Charge by this date.1

    May 3, 2021                                   *Pretrial Conference – 9:00 a.m. in Marshall,
                                                  Texas before Judge Rodney Gilstrap

    April 26, 2021                                *Notify Court of Agreements Reached During
                                                  Meet and Confer

                                                  The parties are ordered to meet and confer on
                                                  any outstanding objections or motions in limine.
                                                  The parties shall advise the Court of any
                                                  agreements reached no later than 1:00 p.m. three
                                                  (3) business days before the pretrial conference.




1
 The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in
Advance of Voir Dire.
Case 2:20-cv-00070-JRG Document 44-1 Filed 06/01/20 Page 3 of 7 PageID #: 2154




    April 26, 2021                               *File Joint Pretrial Order, Joint Proposed Jury
                                                 Instructions, Joint Proposed Verdict Form,
                                                 Responses to Motions in Limine, Updated
                                                 Exhibit Lists, Updated Witness Lists, and
                                                 Updated Deposition Designations

    April 19, 2021                               *File Notice of Request for Daily Transcript or
                                                 Real Time Reporting.

                                                 If a daily transcript or real time reporting of
                                                 court proceedings is requested for trial, the party
                                                 or parties making said request shall file a notice
                                                 with the Court and e-mail the Court Reporter,
                                                 Shelly                 Holmes,                   at
                                                 shelly_holmes@txed.uscourts.gov.

    April 12, 2021                               File Motions in Limine

                                                 The parties shall limit their motions in limine to
                                                 issues that if improperly introduced at trial
                                                 would be so prejudicial that the Court could not
                                                 alleviate the prejudice by giving appropriate
                                                 instructions to the jury.

    April 12, 2021                               Serve Objections         to   Rebuttal     Pretrial
                                                 Disclosures

    April 5, 2021                                Serve Objections to Pretrial Disclosures; and
                                                 Serve Rebuttal Pretrial Disclosures

    March 22, 2021                               Serve Pretrial Disclosures (Witness List,
                                                 Deposition Designations, and Exhibit List) by
                                                 the Party with the Burden of Proof

    March 15, 2021                               *Response to Dispositive Motions (including
                                                 Daubert Motions). Responses to dispositive
                                                 motions that were filed prior to the dispositive
                                                 motion deadline, including Daubert Motions,
                                                 shall be due in accordance with Local Rule CV-
                                                 7(e), not to exceed the deadline as set forth in
                                                 this Docket Control Order.2 Motions for
                                                 Summary Judgment shall comply with Local
                                                 Rule CV-56.


2
 The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to
oppose a motion in the manner prescribed herein creates a presumption that the party does not


                                               -2-
Case 2:20-cv-00070-JRG Document 44-1 Filed 06/01/20 Page 4 of 7 PageID #: 2155




 March 1, 2021                                  *File Motions to Strike Expert Testimony
                                                (including       Daubert        Motions)

                                                No motion to strike expert testimony (including
                                                a Daubert motion) may be filed after this date
                                                without leave of the Court.

 March 1, 2021                                  *File Dispositive Motions

                                                No dispositive motion may be filed after this
                                                date without leave of the Court.

                                                Motions shall comply with Local Rule CV-56
                                                and Local Rule CV-7. Motions to extend page
                                                limits will only be granted in exceptional
                                                circumstances.     Exceptional circumstances
                                                require more than agreement among the parties.

 February 22, 2021       February 24, 2021      Deadline to Complete Expert Discovery

 February 8, 2021        February 11, 2021      Serve Disclosures for Rebuttal Expert Witnesses

 January 19, 2021        January 25, 2021       Deadline to Complete Fact Discovery and File
                                                Motions to Compel Discovery

 January 19, 2021        January 25, 2021       Serve Disclosures for Expert Witnesses by the
                                                Party with the Burden of Proof

 February 12, 2021                              Comply with P.R. 3-7 (Opinion of Counsel
                                                Defenses)

 January 22, 2021                               *Claim Construction Hearing – 9:00 a.m. in
                                                Marshall, Texas before Judge Rodney Gilstrap

 January 8, 2021                                *Comply with P.R. 4-5(d) (Joint Claim
                                                Construction Chart)

 January 4, 2021                                *Comply with P.R. 4-5(c) (Reply Claim
                                                Construction Brief)

 December 28, 2020                              Comply with P.R. 4-5(b) (Responsive Claim
                                                Construction Brief)


controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to Dispositive
Motions, the deadline for Response to Dispositive Motions controls.



                                              -3-
Case 2:20-cv-00070-JRG Document 44-1 Filed 06/01/20 Page 5 of 7 PageID #: 2156




    December 11, 2020                         Comply with P.R. 4-5(a) (Opening Claim
                                              Construction Brief) and Submit Technical
                                              Tutorials (if any)

                                              Good cause must be shown to submit technical
                                              tutorials after the deadline to comply with P.R.
                                              4-5(a).

    December 11, 2020    December 18, 2020    Deadline to Substantially Complete Document
                                              Production and Exchange Privilege Logs

                                              Counsel are expected to make good faith efforts
                                              to produce all required documents as soon as
                                              they are available and not wait until the
                                              substantial completion deadline.

    November 27, 2020    November 30, 2020 Comply with P.R. 4-4 (Deadline to Complete
                                           Claim Construction Discovery)

    November 20, 2020                         File Response to Amended Pleadings

    November 6, 2020                          *File Amended Pleadings

                                              It is not necessary to seek leave of Court to
                                              amend pleadings prior to this deadline unless the
                                              amendment seeks to assert additional patents.

    October 30, 2020                          Comply with P.R. 4-3 (Joint Claim Construction
                                              Statement)

    October 9, 2020                           Comply with P.R. 4-2 (Exchange Preliminary
                                              Claim Constructions)

    September 18, 2020                        Comply with P.R. 4-1 (Exchange Proposed
                                              Claim Terms)

    June 29, 2020                             Comply with Standing Order Regarding
                                              Subject-Matter Eligibility Contentions3

    June 29, 2020                             Comply with P.R. 3-3 & 3-4 (Invalidity
                                              Contentions)



3
 _http://www.txed.uscourts.gov/sites/default/files/judgeFiles/EDTX%20Standing%20Order%20
Re%20Subject%20Matter%20Eligibility%20Contentions%20.pdf             [https://perma.cc/RQN2-
YU5P]



                                             -4-
Case 2:20-cv-00070-JRG Document 44-1 Filed 06/01/20 Page 6 of 7 PageID #: 2157




 June 8, 2020                                     *File Proposed Protective Order and Comply
                                                  with Paragraphs 1 & 3 of the Discovery Order
                                                  (Initial and Additional Disclosures)

                                                  The Proposed Protective Order shall be filed as
                                                  a separate motion with the caption indicating
                                                  whether or not the proposed order is opposed in
                                                  any part.

 June 1, 2020                                     *File Proposed Docket Control Order and
                                                  Proposed Discovery Order

                                                  The Proposed Docket Control Order and
                                                  Proposed Discovery Order shall be filed as
                                                  separate motions with the caption indicating
                                                  whether or not the proposed order is opposed in
                                                  any part.

 May 26, 2020                                     Join Additional Parties

 May 4, 2020                                      Comply with P.R. 3-1 & 3-2 (Infringement
                                                  Contentions)
(*) indicates a deadline that cannot be changed without showing good cause. Good cause is
not shown merely by indicating that the parties agree that the deadline should be changed.

                               ADDITIONAL REQUIREMENTS

        Mediation: While certain cases may benefit from mediation, such may not be appropriate
for every case. The Court finds that the Parties are best suited to evaluate whether mediation will
benefit the case after the issuance of the Court’s claim construction order. Accordingly, the Court
ORDERS the Parties to file a Joint Notice indicating whether the case should be referred for
mediation within fourteen days of the issuance of the Court’s claim construction order. As a
part of such Joint Notice, the Parties should indicate whether they have a mutually agreeable
mediator for the Court to consider. If the Parties disagree about whether mediation is appropriate,
the Parties should set forth a brief statement of their competing positions in the Joint Notice.

        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
business days after briefing has completed. For expert-related motions, complete digital copies of
the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash drive
to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no later
than the dispositive motion deadline.



                                                -5-
Case 2:20-cv-00070-JRG Document 44-1 Filed 06/01/20 Page 7 of 7 PageID #: 2158



        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
the local rules’ normal page limits.

        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

(a)    The fact that there are motions for summary judgment or motions to dismiss pending;

(b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
       unless the other setting was made prior to the date of this order or was made as a special
       provision for the parties in the other case;

(c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
       was impossible to complete discovery despite their good faith effort to do so.

       Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
include a proposed order that lists all of the remaining dates in one column (as above) and the
proposed changes to each date in an additional adjacent column (if there is no change for a date
the proposed date column should remain blank or indicate that it is unchanged). In other words,
the DCO in the proposed order should be complete such that one can clearly see all the remaining
deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
version of the DCO.

       Proposed DCO: The Parties’ Proposed DCO should also follow the format described
above under “Amendments to the Docket Control Order (‘DCO’).”

        Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial Order,
the Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The Plaintiff
shall also specify the nature of each theory of infringement, including under which subsections of
35 U.S.C. § 271 it alleges infringement, and whether the Plaintiff alleges divided infringement or
infringement under the doctrine of equivalents. Each Defendant shall indicate the nature of each
theory of invalidity, including invalidity for anticipation, obviousness, subject-matter eligibility,
written description, enablement, or any other basis for invalidity. The Defendant shall also specify
each prior art reference or combination of references upon which the Defendant shall rely at trial,
with respect to each theory of invalidity. The contentions of the Parties may not be amended,
supplemented, or dropped without leave of the Court based upon a showing of good cause.




                                                 -6-
